Citation Nr: 1724893	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left finger disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1977, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is currently before the RO in New York, NY.  

This case was previously before the Board in May 2016.  Pursuant to the Board remand, the Veteran was scheduled for a Board hearing at the RO in April 2017.  The Veteran was called in reference to the hearing in January 2017 and correspondence was sent in February and March 2017.  However, the Veteran failed to appear for the hearing; his hearing request is deemed withdrawn. 38 C.F.R. § 20.702 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim. The Veteran is seeking service connection for an injury to a finger on the left hand he sustained during active duty service.

The Veteran's service treatment records (STRs) show that the Veteran suffered blunt trauma resulting in a contusion and hematoma to the left third finger with pain and swelling in December 1974.  The Veteran was seen again six months later for complaints of persistent swelling and pain of the joint on the left third finger.

The Veteran's September 2007 claim for service connection lists the Northport, NY VAMC and Syracuse, NY VAMC as containing outpatient treatment records regarding his claimed disabilities.  On remand, an attempt should be made to locate any VA treatment records that pertain to the Veteran's claim of a current left finger disability.   

On his VA Form 9 received in May 2010, the Veteran indicated that his left index finger was jammed into the mat during wrestling practice in Wiesbaden, Germany and he was treated at the US Air Force hospital there.  He reported that he was in Germany from approximately 1972 to 1975.  Excerpts from his service personnel records that are associated with the record are poor copies and difficult to discern.  The Board is also aware that typically, hospital records are archived separate and apart from service treatment records.  To date, there has been no attempt to determine whether any in-patient records of hospitalization exist.  These records may help the Veteran establish service connection. Therefore, upon remand, action should be taken to request and associate with the file any service hospital records concerning the Veteran.   

Should the records request result in the AOJ obtaining evidence relevant to the Veteran's service connection claim, the Veteran should be afforded a VA examination to address the severity and etiology of any left finger disability.

As the file contains Northport VAMC records from October 2007 through April 2013, the request should only include records prior to October 2007 and any updated records thereafter.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any outstanding VA treatment records, to include, records from the Syracuse VAMC, and any records prior to October 2007 and following April 2013 from the Northport VAMC.  

If no medical records are available, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Take all appropriate action to obtain records of any inpatient hospitalization during service, to include in Wiesbaden, Germany from 1972 to 1975.   

3.  Thereafter, if any treatment records reference a condition or disability regarding a left hand finger, schedule the Veteran for a VA examination.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  After reviewing the record, the examiner should answer the following:  

(a)  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left hand finger condition is related to his active service, specifically commenting on the Veteran's STR's showing an injury to the third finger on the left hand in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for a left finger disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time within which to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

